                                                                                         E-FILED
                                                          Thursday, 29 August, 2019 02:35:56 PM
                                                                    Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                          Plaintiff,   )
                                       )
      vs.                              )     Case No. 18-cr-20031
                                       )
STEPHAN CAAMANO,                       )
                                       )
                          Defendant.   )

                            MOTION TO WITHDRAW

      NOW COMES Assistant United States Attorney Katherine V. Boyle and moves to

withdraw as counsel for the government in the above-captioned matter.




                                             Respectfully submitted,

                                             JOHN C. MILHISER
                                             United States Attorney

                                             /s/ KATHERINE V. BOYLE
                                             Assistant United States Attorney
                                             Office of the United States Attorney
                                             201 South Vine Street, Suite 226
                                             Urbana, Illinois 61802-3369
                                             (217) 373-5875
                               CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, I electronically filed the foregoing with

the Clerk of the Court for the United States District Court for the Central District of Illinois

using the CM/ECF system, which will send copies to all parties of record.




                                               /s/Katherine V. Boyle
                                               Assistant United States Attorney




                                               2
